Case: 21-10916        Document: 00516242272             Page: 1      Date Filed: 03/16/2022




               United States Court of Appeals
                    for the Fifth Circuit                                  United States Court of Appeals
                                                                                    Fifth Circuit

                                                                                  FILED
                                                                             March 16, 2022
                                        No. 21-10916
                                      Summary Calendar                       Lyle W. Cayce
                                                                                  Clerk


   United States of America,

                                                                         Plaintiff—Appellee,

                                              versus

   Roderick Raymond Jones,

                                                                     Defendant—Appellant.


                    Appeal from the United States District Court for
                             the Northern District of Texas
                                  No. 3:21-CR-107-1


   Before Smith, Stewart, and Graves, Circuit Judges.
   Per Curiam:*
          Roderick Jones was convicted of conspiracy to distribute and to possess
   with the intent to distribute cocaine, in violation of 21 U.S.C. § 846, and he was
   sentenced to 120 months of imprisonment, later reduced to 100 months, and four
   years of supervised release (“SR”). As relevant here, his SR was revoked, and
   the district court sentenced him to 12 months and one day of imprisonment,
   which was within the advisory guideline range, with no additional term of SR.


           *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this opinion
   should not be published and is not precedent except under the limited circumstances set forth
   in 5th Circuit Rule 47.5.4.
Case: 21-10916      Document: 00516242272           Page: 2     Date Filed: 03/16/2022




          For the first time, Jones challenges his revocation sentence as proce-
   durally unreasonable on the ground that the district court erred by basing the
   sentence on clearly erroneous facts. He maintains that the court erred by
   considering a statement made by the Assistant United States Attorney
   (“AUSA”) regarding Jones’s failure to communicate with the probation
   office for several months, because there were no facts alleged in the petition
   to support the statement.
          Because Jones did not raise an objection to the procedural reasonable-
   ness of his sentence, he failed to preserve his claim of procedural error, and
   our review is for plain error only. See United States v. Coto- Mendoza, 986 F.3d
   583, 585–86 (5th Cir.), cert. denied, 142 S. Ct. 207 (2021); United States v.
   Whitelaw, 580 F.3d 256, 259 (5th Cir. 2009). To prevail on plain error review,
   he must show a forfeited error that is clear or obvious, rather than subject to
   reasonable dispute, and that affects his substantial rights. Puckett v. United
   States, 556 U.S. 129, 135 (2009). If he makes such a showing, this court has
   the discretion to correct the error, but only if it “‘seriously affect[s] the fair-
   ness, integrity or public reputation of judicial proceedings.’” Id. (alteration
   in original) (citation omitted).
          Jones did not challenge the accuracy of the AUSA’s statement in the
   district court, and he raises no challenge to its accuracy on appeal. In any
   event, even if the district court relied on the AUSA’s statement in determin-
   ing the revocation sentence—which is not clear from the record—and even
   if the court erred by doing so, Jones has not shown that the error was clear or
   obvious. See United States v. Warren, 720 F.3d 321, 326–31 (5th Cir. 2013).
   Moreover, given his history of noncompliance while on SR, Jones has not
   shown that there is a reasonable probability that, but for the claimed error,
   the district court would have imposed a lower sentence. See United States v.
   Mims, 992 F.3d 406, 409 (5th Cir. 2021).
          Accordingly, the judgment is AFFIRMED.